DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Status of Claims
Claims 24-25, 31-37, 39-40 and 42-47 are currently pending.  In response to Office Action mailed on 04/05/2022, Applicant has amended claims 24-25, 31-32 and 43, and cancelled claims 29-30.   

Status of the Rejections
Due to Applicant’s amendment of claims 24-25, 31-32 and 43, all rejections from the Office Action mailed on 04/05/2022 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the p-type organic" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the p-type organic semiconductor material”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 24-25, 31-37, 39, 42 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2007/0063156 A1) in view of Langer et al. (US 2011/0266528 A1).
Regarding claim 24, Hayashi discloses an imaging device or element that includes an organic photoelectric conversion element ([0002]), which reads on instant claimed light detecting device as the imaging device detects light.  Hayashi further discloses the light detecting device (imaging device) includes the organic photoelectric conversion element ([0002]) (fig. 4) comprising a first electrode (picture element electrode 2), a second electrode (counter electrode 4), a photoelectric conversion layer (3) between the first electrode (2) and the second electrode (4) ([0064]), and a first buffer layer (organic electron blocking layer 6, fig. 4) comprising carbazole derivate ([0078]) disposed between the first electrode (2) and the photoelectric conversion layer (3).  Hayashi further discloses that the photoelectric conversion layer (3) comprising a mixed layer of a p-type organic semiconductor material and an an-type organic semiconductor material ([101-107]). 
Hayashi further discloses that the p-type organic semiconductor material is selected from triarylamine compounds, benzidine compounds, styrylamine compounds, carbazole derivatives, naphthalene derivatives, anthracene derivatives, phenanthrene derivatives, pyrene derivatives, perylene derivatives, fluoranthene derivatives, phthalocyanine derivatives,  and metal complexes having a heterocyclic compound as a ligand ([0102]), each of which disclosed in instant application ([0015] of instant application, and instant claim 39).
Since the p-type organic semiconductor material of Hayashi is same that of the instant claim, the highest occupied molecular orbital level or the work function of the first organic semiconductor is -5.6 eV to -5.7 eV.  
Hayashi explicitly discloses that the first buffer layer (6) functions as electron blocking layer, and comprises carbazole compound ([0078]).  However, Hayashi does not explicitly disclose that the first buffer layer (6) comprises an indolocarbazole compound or derivative selected from the group consisting of having formulas (2) –(7), (9) and (10) (see instant claim 24).
Langer discloses an imaging device (light emitting diode, see Abstract and [0001]) wherein an electron blocking layer ([0026]) comprises an indolocarbazole compound (“The indolocarbazoles covered by the compounds of the formula … (II) … can additionally also preferably be used as hole conductors and electron/exciton blocker”, [0259]).  Langer further discloses that the indolocarbazole compound or derivative has a general formula (II) (see [0021]).  
Langer further discloses that indolocarbazole derivative having the formula (II) (see [0021-0060]) reads on instant claimed formula (2).  Langer discloses that X, which reads on instant claimed N-Ar3, is NR4 ([0060], [0033], [0044-0045]) with R4 being substituted or un-substituted aryl group ([0033], [0044-0045]).  Langer further discloses that Y, which reads on instant claimed N-Ar4, is NR5 ([0060], [0033], [0044-0045]) with R5 being substituted or un-substituted aryl group ([0033], [0044-0045]).  Thus, X/NR4 and Y/NR5 reads on instant claimed N-Ar3 and N-Ar4 with Ar3 and Ar4 each representing an aryl group ([0060], [0033], [0044-0045]). Langer further discloses that R1-R3, which reads on instant claimed radicals R11-R20, is an alkyl group ([0026]) or could also be hydrogen (when l, m or n is zero, [0031-0032]).  
Langer further discloses an example of the indolocarbazole derivative of formula II represented by formula (7) (see page 75, [0391]), which reads on instant claimed formula (2) with Ar3 and Ar4 being aryl group (phenyl group), R11-R20 being hydrogen.
Langer further discloses the compound is being used as hole conductors and electron/exciton blocker ([0259]), which results in good efficiency and good lifetime of the device ([0020])
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the indolocarbazole compound as taught by Langer to form the electron blocking layer of Hayashi such that the layer possesses hole conducting and electron blocking power which results in good efficiency and good lifetime of the device, as disclosed by Langer.

Since the p-type organic semiconductor material and indolocarbazole compound of Hayashi as modified by Langer are same as that of instant application, a difference between a highest occupied molecular orbital level (HOMO) or a work function of the indolocarbazole derivative and the highest occupied molecular orbital level (HOMO) or the work function of the first organic semiconductor must be in the range of ±0.2 eV, as in the case of instant application.

Regarding claim 25, since the p-type organic semiconductor material and indolocarbazole compound of Hayashi as modified by Langer are same as that of instant application (see above), the highest occupied molecular orbital level of the p-type organic semiconductor material is the shallowest highest occupied molecular orbital level in the photoelectric conversion layer or the work function of the p-type organic semiconductor material is the shallowest working function in the photoelectric conversion layer, as in the case of the instant application.

Regarding claim 31, Langer further discloses that the indolocarbazole derivative is chemical 7 (page 75, [0391]) 

    PNG
    media_image1.png
    121
    220
    media_image1.png
    Greyscale

Chemical 7 of Langer reads instant claimed formula 120 with only difference being the aryl group of instant claim is further substituted with phenyl. However, Langer is a broader disclosure discloses that the aryl group can be substituted with C6 aryl group or phenyl ([0044-0045]).   Therefore, it would have been obvious to one skilled in the art at the time of the invention to have substituted the phenyl with C6 aryl group or phenyl because it is obvious to try and choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 32, Langer further discloses that the indolocarbazole derivative has claimed formula (2) (see above).  However, none of the listed compound reads on instant claimed formula (2).  Thus, instant claim is also taught.

Regarding claim 33, Langer further discloses that an indolocarbazole skeleton of the indolocarbazole derivative has intramolecular symmetry and a 5-membered pyrrole ring (formula 7 comprises a 5-membered pyrrole ring with intramolecular symmetry). 

Regarding claims 34 and 35, Hayashi as modified by Langer further discloses that the indolocarbazole derivative (chemical 7, page 7, [0391]) is same as the instant claimed compound (see rejection of claim 24).  Since the indolocarbazole derivative of Hayashi as modified by Langer is same as that of the instant claim, (a) a mother skeleton of the indolocarbazole derivative must have a large size and must have no molecular rotation when heat, light and voltage are applied to the mother skeleton, as in the case of the instant application, and (b) the mother skeleton of the indolocarbazole derivative must have no molecular rotation when heat, light and voltage are applied simultaneously to the mother skeleton as in the case of the instant application.

Regarding claim 36, Hayashi further discloses that second electrode (4) is made of indium-zinc-oxide (IZO) ([0090-0091]).

Regarding claim 37, Hayashi further discloses that first electrode (2) is made of indium-tin-oxide (ITO) ([0090-0091]).

Regarding claim 39, Hayashi further discloses that the p-type organic semiconductor material is selected from triarylamine compounds, benzidine compounds, styrylamine compounds, carbazole derivatives, naphthalene derivatives, anthracene derivatives, phenanthrene derivatives, pyrene derivatives, perylene derivatives, fluoranthene derivatives, phthalocyanine derivatives,  and metal complexes having a heterocyclic compound as a ligand ([0102]), each of which disclosed in instant application ([0015] of instant application, and instant claim 39).

Regarding claim 42, Hayashi further discloses a second buffer layer (hole blocking layer 5) made of fullerene ([0070-0071]) disposed between the photoelectric conversion layer (3) and the second electrode (4) ([0064] and fig. 4).

Regarding claim 44, Hayashi further discloses that the p-type organic semiconductor material is selected from triarylamine compounds, benzidine compounds, styrylamine compounds, carbazole derivatives, naphthalene derivatives, anthracene derivatives, phenanthrene derivatives, pyrene derivatives, perylene derivatives, fluoranthene derivatives, phthalocyanine derivatives,  and metal complexes having a heterocyclic compound as a ligand ([0102]), each of which disclosed in instant application ([0015] of instant application, and instant claim 39).  Hayashi further discloses the n-type organic semiconductor material is selected from the group consisting of a pyrazine, pyrimidine, triazine, quinoline, quinoxaline, isoquinoline, acridine, phenazine, phenanthroline, tetrazole, pyrazole, imidazole, thiazole, oxazole, benzimidazole, benzotriazole, benzoxazole, and, carbazole ([0103]), each of which disclosed in instant application (instant claim 45).  Since the p-type and n-type organic semiconductor materials of Hayashi are same as that of the instant application, the n-type organic semiconductor material has a HOMO level and a LUMO level that are higher than the HOMO level and a LUMO level of the p-type organic semiconductor material.

Regarding claim 45, Hayashi further discloses the n-type organic semiconductor material is selected from the group consisting of a pyrazine, pyrimidine, triazine, quinoline, quinoxaline, isoquinoline, acridine, phenazine, phenanthroline, tetrazole, pyrazole, imidazole, thiazole, oxazole, benzimidazole, benzotriazole, benzoxazole, and, carbazole ([0103]). 

Regarding claim 46, Hayashi further discloses that the first buffer layer (6) is directly adjacent to the first electrode (2) and the photoelectric conversion layer (3) (see fig. 4 for configuration).

Regarding claim 47, since the first buffer layer of Hayashi as modified by Langer comprises same material as that of the instant application (see rejection of claim 24), the first buffer layer must have an absorption maximum of 425 nm or less as in the case of the instant application. 

Claim 40 is are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2007/0063156 A1) in view of Langer et al. (US 2011/0266528 A1) as applied to claim 24 above, and further in view of Kim et al. (US 2015/0311258 A1).
Regarding claim 40, Hayashi as modified does not explicitly disclose that the p-type organic compound has the claimed formula 11.
Kim is directed to an imaging device (see Abstract) wherein the p-type organic compound has the claimed formula 11 (chemical formula 1a, [0135]) with R109-R112 each being hydrogen ([0136]). Thus, Kim explicitly discloses that quinacridone compound with the formula 1a is a well-known p-type semiconductor for an imaging device.
Therefore, it would have been obvious to one skilled in the art at the time of invention to have used the p-type organic compound of Kim to in the device of Hayashi in view of Langer because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura (WO 2015/079660 A1) in view of Hayashi (US 2007/0063156 A1) and Langer et al. (US 2011/0266528 A1). 
Regarding claim 43, Takemura discloses an electronic apparatus (100) (fig. 11) ([0096]) comprising a lens (101), a signal processing circuitry (103) and an imaging device (102) ([0096]), which reads on instant claim light detecting device.  However, Takemura does not disclose the imaging device comprising the limitations as set forth in the instant claim.
Hayashi discloses an imaging device or element that includes an organic photoelectric conversion element ([0002]), which reads on instant claimed light detecting device as the imaging device detects light.  Hayashi further discloses the light detecting device (imaging device) includes the organic photoelectric conversion element ([0002]) (fig. 4) comprising a first electrode (picture element electrode 2), a second electrode (counter electrode 4), a photoelectric conversion layer (3) between the first electrode (2) and the second electrode (4) ([0064]), and a first buffer layer (organic electron blocking layer 6, fig. 4) comprising carbazole derivate ([0078]) disposed between the first electrode (2) and the photoelectric conversion layer (3).  Hayashi further discloses that the photoelectric conversion layer (3) comprising a mixed layer of a p-type organic semiconductor material and an an-type organic semiconductor material ([101-107]). 
Hayashi further discloses that the p-type organic semiconductor material is selected from triarylamine compounds, benzidine compounds, styrylamine compounds, carbazole derivatives, naphthalene derivatives, anthracene derivatives, phenanthrene derivatives, pyrene derivatives, perylene derivatives, fluoranthene derivatives, phthalocyanine derivatives,  and metal complexes having a heterocyclic compound as a ligand ([0102]), each of which disclosed in instant application ([0015] of instant application, and instant claim 39).
Since the p-type organic semiconductor material of Hayashi is same that of the instant claim, the highest occupied molecular orbital level or the work function of the first organic semiconductor is -5.6 eV to -5.7 eV.  
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the imaging device of Hayashi in the apparatus of Takemura because the device of Hayashi possesses improved photoelectric conversion efficiency and improved speed of response ([0008] of Hayashi).

Takemura as modified by Hayashi explicitly discloses that the first buffer layer (6) functions as electron blocking layer (see fig. 4 of Hayashi) and comprises carbazole compound ([0078] of Hayashi).  
However, Hayashi does not explicitly disclose that the first buffer layer (6) comprises an indolocarbazole compound or derivative selected from the group consisting of having formulas (2) –(7), (9) and (10) (see instant claim 43).

Langer discloses an imaging device (light emitting diode, see Abstract and [0001]) wherein an electron blocking layer ([0026]) comprises an indolocarbazole compound (“The indolocarbazoles covered by the compounds of the formula … (II) … can additionally also preferably be used as hole conductors and electron/exciton blocker”, [0259]).  Langer further discloses that the indolocarbazole compound or derivative has a general formula (II) (see [0021]).  
Langer further discloses that indolocarbazole derivative having the formula (II) (see [0021-0060]) reads on instant claimed formula (2).  Langer discloses that X, which reads on instant claimed N-Ar3, is NR4 ([0060], [0033], [0044-0045]) with R4 being substituted or un-substituted aryl group ([0033], [0044-0045]).  Langer further discloses that Y, which reads on instant claimed N-Ar4, is NR5 ([0060], [0033], [0044-0045]) with R5 being substituted or un-substituted aryl group ([0033], [0044-0045]).  Thus, X/NR4 and Y/NR5 reads on instant claimed N-Ar3 and N-Ar4 with Ar3 and Ar4 each representing an aryl group ([0060], [0033], [0044-0045]). Langer further discloses that R1-R3, which reads on instant claimed radicals R11-R20, is an alkyl group ([0026]) or could also be hydrogen (when l, m or n is zero, [0031-0032]).  
Langer further discloses an example of the indolocarbazole derivative of formula II represented by formula (7) (see page 75, [0391]), which reads on instant claimed formula (2) with Ar3 and Ar4 being aryl group (phenyl group), R11-R20 being hydrogen.
Langer further discloses the compound is being used as hole conductors and electron/exciton blocker ([0259]), which results in good efficiency and good lifetime of the device ([0020])
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the indolocarbazole compound as taught by Langer to form the electron blocking layer of Takemura in view of Hayashi such that the layer possesses hole conducting and electron blocking power which results in good efficiency and good lifetime of the device, as disclosed by Langer.

Since the p-type organic semiconductor material and indolocarbazole compound of Takemura in view of Hayashi and Langer are same as that of instant application, a difference between a highest occupied molecular orbital level (HOMO) or a work function of the indolocarbazole derivative and the highest occupied molecular orbital level (HOMO) or the work function of the first organic semiconductor must be in the range of ±0.2 eV, as in the case of instant application.
Response to Arguments
Applicant's arguments with respect to claims 24-25, 31-37, 39-40 and 42-47 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments. 
The arguments are directed to the claims as amended and is moot in view of new ground of rejection as presented above.


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MOWLA/Primary Examiner, Art Unit 1721